117 Ga. App. 558 (1968)
161 S.E.2d 516
WATTS
v.
THE STATE.
43528.
Court of Appeals of Georgia.
Submitted March 6, 1968.
Decided April 1, 1968.
*559 Oliver, Oliver & Rea, Robert F. Oliver, for appellant.
Herbert B. Kimzey, Solicitor General, for appellee.
PANNELL, Judge.
The defendant was convicted of larceny from a house. This is an appeal from the judgment of conviction and sentence. Held;
1. "Section 13 of an Act of 1966 (Ga. L. 1966, pp. 567, 571; Code Ann. § 27-313) established a procedure for the suppression of evidence obtained by unlawful search and seizure and provided that a motion to suppress `shall be in writing and state facts showing wherein the search and seizure were unlawful.' Defendant's failure to interpose a timely motion to suppress pursuant to the Act amounted to a waiver of the constitutional guaranty in respect to the search and seizure involved in this case. See Ann. 50 ALR2d 531, 583-592. Gilmore v. State, 117 Ga. App. 67, 68 (159 SE2d 474). Accordingly, the trial court did not err in permitting the introduction in evidence of a billfold containing money allegedly stolen in the larceny over objections by the defendant that it was obtained by an illegal search of his person during an illegal arrest.
2. The billfold containing the money and the money being sufficiently identified, there was no error in admitting them in evidence.
3. The evidence was sufficient to authorize the verdict. The trial court did not err in overruling the motion for new trial.
Judgment affirmed. Jordan, P. J., and Deen, J., concur.